Opinion issued March 12, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00165-CR
                           ———————————
                LOUIS MARKEITH WILLIAMS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Case No. 1344756


                         MEMORANDUM OPINION

      A jury found Appellant guilty of the offense of felony theft. 1 After he

pleaded true to two enhancement allegations, the jury assessed Appellant’s

punishment at 32 years in prison. Appellant appeals the judgment of conviction,


1
      See TEX. PENAL CODE ANN. § 31.03(e)(5) (Vernon Supp. 2014).
raising one issue in which he asserts that he received ineffective assistance of

counsel at trial.

       We affirm.

                                           Background

       On February 15, 2012, during business hours, three people entered a Ben

Bridge Jewelry store in a mall in Houston. Their faces were covered. They used

sledgehammers to smash the glass display cases. From the cases, they took 23

Rolex watches. As later described at trial, this type of robbery is called a “smash-

and-grab.”

       The police received information from a confidential informant, D. Jordan,

indicating that Appellant had some of the watches taken from the Ben Bridge store.

With the assistance of another local jewelry store, Jonathon’s Jewelry, the police

arranged a sting operation to recover the watches. A video camera was set up to

record the sting operation in the store.

       Appellant entered Jonathon’s Jewelry on April 20, 2012. The confidential

informant accompanied Appellant. Inside the store, Appellant pulled a black bag

from the waistband of his pants. Inside the bag were five Rolex watches. The

price tags were still attached to the watches. Even though the retail value of the

five watches was over $40,000, Appellant agreed to sell the watches for $20,000.




                                             2
      The jeweler offered Appellant a check, but Appellant refused, stating that he

wanted cash. As he left the store, Appellant was arrested by police. The police

seized the watches and Appellant’s cell phone. After comparing serial numbers,

the police determined that the watches seized from Appellant had been stolen from

Ben Bridge during the February 15, 2012 smash-and-grab robbery.

      The police obtained a search warrant for Appellant’s cell phone. A forensic

analysis of the phone revealed a photograph showing 15 watches, with price tags

attached to them. The following text-message exchange was also on Appellant’s

cell phone:

      Incoming: Where ya at

      Incoming: Lookout homie I’m watching the news, ya dig?

      Outgoing: What channel

      Outgoing: What you see

      Incoming: 26 they might bring back on it was. A smash n grab.

      Outgoing: Another crew

      Incoming: Some niggaz rolled up in the jewelry store smashed the counter.

      Incoming: Thatz a bet they got down.

      Outgoing: Yeah I seen it.

      Incoming: I was just checking on ya.




                                        3
      Appellant was charged by an indictment with felony theft. The indictment

read, in part, as follows:

      [Appellant] on or about APRIL 20, 2012, did then and there
      unlawfully appropriate by acquiring and exercising control over
      property, namely, FIVE WATCHES, owned by [R.] FERRARI,
      hereinafter called the Complainant, of the value of over twenty
      thousand dollars and under one hundred thousand dollars, with the
      intent to deprive the Complainant of the property.

Two enhancement allegations stated that Appellant had been previously convicted

of possession of controlled substance in 2004 and in 2009.

      At trial, the State acknowledged that it did not have sufficient evidence to

show that Appellant had participated in the Ben Bridge smash-and-grab robbery.

The robbers’ faces had been covered. The State made clear at trial that it was not

prosecuting Appellant as one of the people who had actually committed the smash-

and-grab robbery at the jewelry store. Instead, the State communicated that it was

prosecuting Appellant as being a “fence” for the stolen watches.         Testimony

showed that a fence is a person to whom the robber sells the stolen goods for

further resale. Appellant’s defense at trial was that the evidence did not show that

he had any knowledge that the watches found in his possession were stolen.

      The jury found Appellant guilty of the offense of theft, as charged in the

indictment. At the beginning of the punishment proceedings, Appellant pleaded

true to the two enhancement allegations in the indictment.         Because of the




                                         4
enhancement allegations, the minimum sentence that Appellant could receive was

25 years in prison.

      During its argument, the State asserted that, as a fence for the stolen

merchandise, Appellant is part of a criminal enterprise. The State indicated that a

fence supports smash-and-grab robberies by providing the robbers with a place to

sell the stolen goods. The State pointed out that the smash-and-grab robbery in this

case occurred in a crowded shopping mall. The State argued that, given their

nature, such robberies pose a danger to the public. Requesting a sentence of 45

years in prison, the State asked the jury to send a message that “we’re not going to

tolerate smash-and-grabs in Harris County and we’re not going to tolerate the

people that fence the stolen goods . . . .”

      The defense argued that, because the theft offense of which Appellant was

convicted was a “nonviolent crime,” the jury should assess the minimum

punishment of 25 years in prison. Defense counsel stated, “There was nothing that

said that he was involved in the snatch-and-grab, which was the violent part.”

      The jury assessed Appellant’s sentence at 32 years in prison. Appellant then

filed a motion for new trial in which he asserted that he received ineffective

assistance of counsel. Appellant asserted that his trial counsel’s performance was

deficient for the following reasons: (1) counsel did not file a motion to suppress the

evidence obtained from Appellant’s cell phone; (2) counsel should have called the



                                              5
confidential informant, D. Jordan, to testify; (3) counsel “failed to conduct an

independent investigation by contacting the State’s witnesses” or hire an

investigator; (4) counsel did not object to extraneous offense evidence; and (5)

counsel failed to investigate Appellant’s background or offer any mitigating

evidence at the punishment phase of trial.

       Appellant attached the affidavit of his trial counsel as an exhibit to the

motion for new trial. The trial court conducted a hearing on the motion. Appellant

and his sister testified at the hearing regarding Appellant’s background and his

upbringing.    Appellant asserted that this was evidence that should have been

offered by his trial counsel at the punishment stage as mitigating evidence.

       The trial court denied Appellant’s motion for new trial.         This appeal

followed. In one issue, Appellant claims that he received ineffective assistance of

counsel at trial.

                            Ineffective Assistance of Counsel

       On appeal, Appellant asserts that he received ineffective assistance of

counsel at trial by relying on the same grounds that he stated in his motion for new

trial. In addition, Appellant raises a number of new grounds on appeal.

A.     Governing Legal Principles

       Allegations of ineffective assistance of counsel must be firmly rooted in the

record. Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005). To prevail



                                         6
on a claim of ineffective assistance of counsel, the defendant must show that (1)

his counsel’s performance was deficient and (2) a reasonable probability exists that

the result of the proceeding would have been different. Strickland v. Washington,

466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); Andrews v. State, 159 S.W.3d 98,

101–02 (Tex. Crim. App. 2005). The defendant has the burden to establish both

prongs by a preponderance of the evidence; failure to make either showing defeats

an ineffectiveness claim. Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App.

2011); see Mitchell v. State, 68 S.W.3d 640, 642 (Tex. Crim. App. 2002).

      When, as here, an appellant has presented issues of ineffective assistance in

a motion for new trial, we review the trial court’s denial of the motion for an abuse

of discretion. Riley v. State, 378 S.W.3d 453, 457 (Tex. Crim. App. 2012). A trial

court abuses its discretion when its decision is so clearly wrong as to lie outside the

zone of reasonable disagreement. Cantu v. State, 842 S.W.2d 667, 682 (Tex. Crim.

App. 1992). Such an abuse of discretion occurs only when no reasonable view of

the record would support the trial court’s ruling. Holden v. State, 201 S.W.3d 761,

763 (Tex. Crim. App. 2006).

      At a hearing on a motion for new trial, the trial court is the sole judge of

witness credibility. See Salazar v. State, 38 S.W.3d 141, 148 (Tex. Crim. App.

2001). We view evidence in the light most favorable to the trial court’s ruling, and




                                          7
will reverse only if no reasonable view of the record could support the trial court’s

finding. See Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007).

B.      Analysis

        1.    Failure to investigate and to offer mitigating punishment evidence

        As he did in his motion for new trial, Appellant asserts on appeal that his

trial counsel’s performance was deficient because he failed to investigate

Appellant’s background and offer mitigating evidence at the punishment phase of

trial. Even if we presume for argument’s sake (1) trial counsel failed to investigate

potential witnesses, who could offer evidence on Appellant’s behalf during the

punishment phase of trial, and (2) this failure to investigate fell below the objective

standard of reasonableness, we conclude that Appellant has not shown that the trial

court abused its discretion by denying his motion for new trial on this point.

        The second prong of the Strickland test requires a defendant complaining of

ineffective assistance of counsel to prove that there is a reasonable probability that

the result of the proceeding would have been different but for trial counsel’s

deficient performance.     Strickland, 466 U.S at 694, 104 S. Ct. at 2068.           A

reasonable probability is a probability sufficient to undermine confidence in the

outcome. Id. It will not suffice for appellant to show “that the errors had some

conceivable effect on the outcome of the proceeding.” Id. at 693, 104 S. Ct. at

2067.



                                          8
      The failure to call witnesses at the guilt-innocence and punishment stages is

irrelevant absent a showing that the witnesses were available and their testimony

would have changed the result of the proceeding. See Perez v. State, 310 S.W.3d
890, 894 (Tex. Crim. App. 2010). In evaluating the effect of potential punishment-

phase witnesses, we compare the evidence presented by the State with the evidence

that the jury did not hear due to counsel’s failure to investigate. Id. at 896.

      During the punishment phase of trial, the State introduced evidence that

Appellant had been previously convicted of the offense of possession of a

controlled substance in 2004 and in 2009 and had also been convicted of assault on

a public servant in 2009. Based on his criminal history before committing the

instant offense, the State asserted that Appellant should be given 45 years in

prison.

      At the hearing on the motion for new trial, Appellant presented the

testimony of his sister, Ashley, and his own testimony to demonstrate that

mitigating evidence was available, but not presented, by his trial counsel. In his

brief, he summarizes the mitigating evidence gleaned from his and his sister’s

testimony, as follows:

      Both of appellant’s parents were murdered when he was a young
      child. When his mother was alive, she was addicted to drugs. He was
      raised by his grandmother in a low-income, high-crime area. As a
      result, appellant was exposed to drug dealing and violence from a very
      young age. Appellant and [Ashley] also testified that appellant, from



                                           9
      a young age, felt pressure to help raise his sister and help his
      grandmother financially.

      The record from the motion for new trial hearing reveals, however, that in

response to the mitigating testimony by Ashley and Appellant, the State was

compelled to delve further into Appellant’s criminal history.            On cross-

examination, Ashley and Appellant admitted that Appellant had been running afoul

of the law since he was 17 years old. Appellant acknowledged that, in addition to

the three convictions that the State had shown during the punishment phase, he

also had been convicted of evading arrest in 2002, two possession-of-marijuana

offenses in 2004, possession of marijuana in 2006, and evading arrest in 2006.

Thus, had Ashley and Appellant testified at the punishment proceeding, the jury

would have heard about the additional criminal offenses committed by Appellant.

This would have provided additional support for the State’s argument during the

punishment phase that Appellant should be given 45 years in prison based on his

past pattern of criminal behavior. As mentioned, the jury assessed Appellant’s

punishment at 32 years in prison, which is closer to the minimum 25-year sentence

than to the 45-year sentence requested by the State.

      In short, it was within the zone of reasonable disagreement for the trial court

to have concluded that Appellant did not prove a reasonable probability that, had

trial counsel investigated and offered mitigating evidence, the outcome of the

punishment proceeding would have been different. Strickland, 466 U.S at 694,

                                         10
104 S. Ct. at 2068. We conclude that the trial court did not abuse its discretion

when it denied Appellant’s claim relating to the punishment phase of trial.

      2.    Failure to file motion to suppress evidence obtained from cell phone

      In his motion for new trial and on appeal, Appellant argues that his trial

counsel’s performance was deficient because counsel did not file a motion to

suppress the evidence obtained from his cell phone, namely, the text messages and

the photograph of the watches.

      Appellant complains a motion to suppress should have been filed because

the affidavit attached to the warrant does not show probable cause. To prevail on a

claim of ineffective assistance based on counsel’s failure to file a motion to

suppress, Appellant was required to show that the trial court would have granted

the motion. See Jackson v. State, 973 S.W.2d 954, 957 (Tex. Crim. App. 1998).

      Normally, motions to suppress are reviewed using a bifurcated standard,

deferring to findings of historical facts and reviewing de novo the application of

law. State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011). But, when

the trial court determines probable cause to support the issuance of a search

warrant, it does not make a credibility determination; it is constrained to the four

corners of the affidavit. Id. When reviewing the magistrate’s decision to issue a

warrant, “[a court] appl[ies] a highly deferential standard because of the




                                         11
constitutional preference for searches to be conducted pursuant to a warrant as

opposed to a warrantless search.” Id.

       A court does not analyze the affidavit in a hyper-technical manner. Instead,

it interprets the affidavit in a commonsensical and realistic manner, recognizing

that the magistrate may draw reasonable inferences. “When in doubt, [a court]

defer[s] to all reasonable inferences that the magistrate could have made.”

Rodriguez v. State, 232 S.W.3d 55, 61 (Tex. Crim. App. 2007). If the magistrate

had a substantial basis for concluding that probable cause existed, [a court] will

uphold the magistrate’s probable cause determination. McLain, 337 S.W.3d at

271.

       A search warrant must be accompanied by a sworn affidavit that sets forth

substantial facts establishing probable cause. See TEX. CODE. CRIM. PROC. ANN.

art. 18.01(b) (Vernon Supp. 2014).       In addition, the affidavit must set forth

sufficient facts to establish probable cause, showing that (1) a specific offense has

been committed; (2) the item to be seized constitutes evidence of the offense or

evidence that a particular person committed the offense; and (3) the item is located

at or on the person, place, or thing to be searched. See TEX. CODE CRIM. PROC.

ANN. art. 18.01(c).

       An affidavit supporting a search warrant is sufficient if, from the totality of

circumstances reflected in the affidavit, the magistrate was provided with a



                                          12
substantial basis for concluding that probable cause existed. See State v. Duarte,

389 S.W.3d 349, 354 (Tex. Crim. App. 2012). Probable cause exists if, under the

totality of circumstances set forth in the affidavit before the magistrate, there is a

“fair probability” that contraband or evidence of a crime will be found in a

particular place at the time the warrant is issued. Moreno v. State, 415 S.W.3d
284, 287 (Tex. Crim. App. 2013) (citing Illinois v. Gates, 462 U.S. 213, 238, 103
S. Ct. 2317, 2332 (1983)). “The probable cause standard is not technical, it is

practical, and deals with probabilities, not hard certainties.” State v. Cantu, 785
S.W.2d 181, 183 (Tex. App.—Houston [14th Dist.] 1990, pet. ref’d) (emphasis in

original).

       Here, the affidavit, signed by a Houston police officer who participated in

the investigation of the smash-and-grab robbery, accompanied the request for a

search warrant to search Appellant’s cell phone.        In the affidavit, the officer

testified that, on February 15, 2012, approximately 20 Rolex watches had been

stolen from Ben Bridge Jewelers by masked men wielding sledgehammers.

       The officer testified that, on March 28, 2012, the police had received a tip

from a confidential source related to the Ben Bridge robbery. The confidential

informant told police that a man, later identified in the affidavit as Appellant,

wanted to sell 19 Rolex watches for only 50 percent of the watches’ $100,000

retail price.



                                         13
      The officer stated in the affidavit that the confidential informant told the

police that he would call Appellant on Appellant’s cell phone to facilitate the

purchase of one of the Rolex watches from Appellant. The officer testified that the

informant called Appellant’s cell phone. He stated that Appellant arrived at the

informant’s place of business one-and-one-half hours later. Forty-five minutes

later, the informant turned over to police a watch that had been taken in the Ben

Bridge smash-and-grab.

      The affidavit continues to describe that Appellant was arrested 10 days later

when he was found to be in possession of five more of the Rolex watches taken in

the Ben Bridge robbery. Appellant’s cell phone was seized at that time.

      Appellant asserts that the affidavit is insufficient because “[t]he officer’s

conclusory statements fail to establish probable cause to believe that evidence of a

crime was present on appellant’s cell phone.” We disagree.

      Reviewing courts give great deference to a magistrate’s determination of

probable cause and consider reasonable inferences that provide a substantial basis

for the magistrate’s probable cause determination. State v. Jordan, 342 S.W.3d
565, 568–69 (Tex. Crim. App. 2011). In considering the four corners of the

affidavit, here, the magistrate could have reasonably inferred that Appellant used

his cell phone to facilitate the informant’s purchase of a Rolex watch from

Appellant that had been stolen from Ben Bridge Jewelers. From this, and under



                                        14
the totality of the circumstances, as set out in the affidavit, the magistrate could

have concluded that there was a “fair probability” that further evidence related to

the Ben Bridge robbery would also be found on Appellant’s cell phone. See

Moreno, 415 S.W.3d at 287.

      Appellant did not show that he would have prevailed had his trial counsel

filed a motion to suppress. See Jackson, 973 S.W.2d at 957. Thus, we conclude

that the trial court did not abuse its discretion when it did not grant Appellant’s

motion for new trial on the basis that his trial counsel failed to file a motion to

suppress.

      On appeal, Appellant also raises additional arguments relating to the search

warrant that were not presented in his motion for new trial. Appellant is critical of

the officer’s affidavit because it does not detail the facts of the sting operation

leading to Appellant’s arrest. As the State correctly points out, for reviewing

courts, including trial courts, the issue “is not whether there are other facts that

could have, or even should have, been included in the affidavit.” Rodriguez v.

State, 232 S.W.3d 55, 62 (Tex. Crim. App. 2007). Rather, “[a court] focus[es] on

the combined logical force of the facts that are in the affidavit, not those that are

omitted from the affidavit.” Id. As discussed, here, the combined logical force of

the facts that are in the affidavit is sufficient for the magistrate to have determined




                                          15
that there was a fair probability that evidence related to a crime would be found on

Appellant’s cell phone.

      Appellant also points out that information relevant to the confidential

informant’s credibility were not included in the affidavit.       Specifically, the

affidavit did not disclose that the informant was under indictment for felony theft

and had never been used before as an informant.

      In Blake v. State, 125 S.W.3d 717, 723 (Tex. App.—Houston [1st Dist.]

2003, no pet.), we were presented with the issue of whether an omission in a

probable cause affidavit regarding the credibility of a police officer, who had

provided information to the affiant, should be analyzed as a type of

misrepresentation under Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 2676

(1978).   We stated, “In Franks, the Supreme Court recognized that if an

affirmative misrepresentation is knowingly included in a probable cause affidavit

in support of a search warrant, and the misrepresentation is material and necessary

to establishing the probable cause, the warrant is rendered invalid under the Fourth

Amendment.” Blake, 125 S.W.3d at 723–24 (citing Franks, 438 U.S. at 155–56,

98 S. Ct. at 2676). We noted, “The Texas Court of Criminal Appeals has not yet

recognized that a Franks analysis pertains to omissions as well as false

statements.” Id. at 724. Recognizing that “the Fifth Circuit, along with other

Texas Courts of Appeals, has concluded that allegations of material omissions are



                                        16
to be treated essentially the same as claims of material misstatements,” we held

that the Franks analysis applies to omissions. Id. (citing United States v. Martin,

615 F.2d 318, 328 (5th Cir. 1980); Melton v. State, 750 S.W.2d 281, 284 (Tex.

App.—Houston [14th Dist.] 1988, no pet.); Heitman v. State, 789 S.W.2d 607,

610–11 (Tex. App.—Dallas 1990, pet. ref’d)).

      Applying the Franks analysis in Blake, we determined that the officer’s

affidavit was not invalid because “the record contains no evidence that . . . the

affiant, intentionally or knowingly, with reckless disregard for the truth, made any

misstatements or omissions in the affidavit that would affect the finding of

probable cause in support of the issuance of the search warrant.” Id. Similarly, in

this case, the record also contains no evidence that the affiant police officer

intentionally or knowingly, with reckless disregard for the truth, made any

misstatements or omissions in the affidavit that would affect the finding of

probable cause in support of the issuance of the search warrant. See id.

      On this record, Appellant has not shown that a motion to suppress based on

the alleged omissions would not have been granted. See Jackson, 973 S.W.2d at

957. Thus, we conclude that, with regard to the alleged omissions in the affidavit,

Appellant has not shown that his trial counsel’s performance was deficient for

failure to file a motion to suppress. See id.; see also Strickland, 466 U.S. at 687,

104 S. Ct. at 2064.



                                         17
      3. Failure to object to extraneous offense evidence

      Appellant further asserts, as he did in his motion for new trial, that his trial

counsel was deficient because he did not object to extraneous offense evidence.

Specifically, Appellant complains that his counsel should have objected to the

evidence of the smash-and-grab robbery based on Rule of Evidence 404(b) and

Rule 403. To establish ineffective assistance of counsel based on a failure to

object, Appellant was required to demonstrate that the trial court would have erred

in overruling the objection had trial counsel objected. See Vaughn v. State, 931
S.W.2d 564, 566–67 (Tex. Crim. App. 1996).

      Evidence of extraneous offenses is not admissible at the guilt phase of a trial

to prove that a defendant committed the charged offense in conformity with a bad

character. TEX. R. EVID. 404(b); see Devoe v. State, 354 S.W.3d 457, 469 (Tex.

Crim. App. 2011). Evidence of another crime, wrong, or act may be admissible,

however, as same-transaction contextual evidence where “several crimes are

intermixed, or blended with one another, or connected so that they form an

indivisible criminal transaction, and full proof by testimony . . . of any one of them

cannot be given without showing the others.” Wyatt v. State, 23 S.W.3d 18, 25

(Tex. Crim. App. 2000) (quoting Rogers v. State, 853 S.W.2d 29, 33 (Tex. Crim.

App. 1993). That is, “under the reasoning that events do not occur in a vacuum[,]”

evidence of extraneous offenses may be admissible “[t]o show the context in which



                                         18
the criminal act occurred[.]” Albrecht v. State, 486 S.W.2d 97, 100 (Tex. Crim.

App. 1972). In short, the jury is entitled to know all relevant surrounding facts and

circumstances of the charged offense. Devoe, 354 S.W.3d at 469. However, under

Rule 404(b), same-transaction contextual evidence is admissible only when the

offense would make little or no sense without also bringing in that evidence; it is

admissible “only to the extent that it is necessary to the jury’s understanding of the

offense.” Pondexter v. State, 942 S.W.2d 577, 584 (Tex. Crim. App. 1996).

      Whether extraneous offense evidence has relevance apart from character

conformity, as required by Rule 404(b), is a question for the trial court. Moses v.

State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003). Thus, a trial court’s ruling on

the admissibility of extraneous offenses is reviewed under an abuse-of-discretion

standard. Prible v. State, 175 S.W.3d 724, 731 (Tex. Crim. App. 2005).

      As long as the trial court’s ruling is within the “zone of reasonable

disagreement,” there is no abuse of discretion, and the trial court’s ruling will be

upheld.   Prible, 175 S.W.3d at 731.       A trial court’s 404(b) ruling admitting

evidence is generally within this zone if there is evidence supporting the

conclusion that an extraneous transaction is relevant to a material, non-propensity

issue. Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001).

      Here, had Appellant’s counsel raised a Rule 404(b) objection to the

admission of evidence of the smash-grab-robbery, it would have been within the



                                         19
trial court’s discretion to have overruled the objection. Evidence of the Ben Bridge

robbery provided context for the jury to understand the theft offense with which

Appellant was charged. The two offenses are interconnected with the extraneous

offense evidence establishing the origin and ownership of the watches and

establishing the misappropriation. In short, the two offenses are interconnected.

The jury was entitled to know the circumstances surrounding the charged offense.

The charged theft offense would have made little sense to the jury without the

extraneous offense evidence.

      Appellant also asserts that trial counsel should have objected to the

extraneous offense evidence based on Rule of Evidence 403. Rule 403 provides

that, “[a]lthough relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues,

or misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence.” TEX. R. EVID. 403. Although a trial court

must still perform a balancing test to see if the same transaction contextual

evidence’s probative value is substantially outweighed by its prejudicial effect, the

prejudicial nature of contextual evidence rarely renders such evidence

inadmissible, as long as it sets the stage for the jury’s comprehension of the whole

criminal transaction. Swarb v. State, 125 S.W.3d 672, 681 (Tex. App.—Houston

[1st Dist.] 2003, pet. dism’d).



                                         20
      The evidence of the Ben Bridge robbery was admissible as contextual

evidence to assist the jury in understanding how Appellant came to possess the

watches, why he was not entitled to possess the watches, and who owned the

watches. Without the evidence, the theft offense of which Appellant is charged

would have made little sense to the jury and would have left it to speculate

regarding the circumstances of how Appellant came to possess the watches. In

other words, the jury likely would have been confused regarding the State’s other

evidence had the evidence of the Ben Bridge robbery not been admitted.

Significantly, the State made clear that it was not attempting to show that

Appellant participated in the Ben Bridge robbery. For these reasons, we also hold

that the probative value of the evidence of the Ben Bridge robbery was not

substantially outweighed by the danger of unfair prejudice. See TEX. R. EVID. 403;

Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006)

(identifying Rule 403 balancing analysis).

      We conclude that the trial court, in denying Appellant’s motion for new trial,

could have reasonably determined that Appellant did not show that the trial court

would have abused its discretion had it overruled either a Rule 404(b) or a Rule

403 objection to the extraneous offense evidence. Thus, we conclude that, on

appeal, Appellant has not shown that the trial court erred in denying his motion for

new trial based on the extraneous-offense ground.



                                        21
      4.     Requesting extraneous offense instruction

      On appeal, Appellant asserts that his counsel’s performance was deficient

because counsel failed to request that the trial court include a burden-of-proof

instruction and a limiting instruction, regarding the extraneous robbery offense in

the jury charge. Specifically, he claims that the trial counsel should have insured

that the trial court instructed the jury, during the guilt-innocence phase, (1) that it

could not consider evidence of extraneous offenses unless the offenses were

proven beyond a reasonable doubt (burden-of-proof instruction), and (2) that

evidence of extraneous offenses could only be used for limited purposes, and not

as evidence of Appellant’s character (limiting instruction).

      During the charge conference, the following exchange occurred between

defense counsel and the trial court:

      THE COURT: We had mentioned previously that with the issue of an
      extraneous instruction or not an extraneous instruction, you have
      indicated, [defense counsel], that you were specifically requesting that
      an extraneous instruction not be given; is that correct?

      [Defense Counsel]: Yes, sir.

      THE COURT: I just want to make sure that’s for strategic purposes
      that you’re asking that that not be done.

      [Defense Counsel]: That’s what I asked for, Judge. . . .

      A criminal defendant is “entitled to be tried on the accusations made in the

State’s pleading and he should not be tried for some collateral crime or for being a



                                          22
criminal generally.” Wilkerson v. State, 736 S.W.2d 656, 659 (Tex. Crim. App.

1987).   Thus, as discussed, evidence of other crimes, wrongs, or acts is not

admissible to prove the character of the defendant, but may be admissible for other

legitimate purposes. TEX. R. EVID. 404(b).

      If evidence has only been admitted for a specific purpose, then the trial court

must—upon request—include a limiting instruction that the jury may only consider

the evidence within its proper scope. TEX. R. EVID. 105(a). When requested, the

court must also include an instruction not to consider evidence admitted for a

limited purpose unless the jury finds beyond a reasonable doubt that the defendant

committed the extraneous offenses. George v. State, 890 S.W.2d 73, 76 (Tex.

Crim. App. 1994).

      Here, the record reflects that trial counsel expressly requested that

extraneous-offense instructions not be included in the charge. The discussion

between the trial court and counsel indicates that this was for strategic purposes.

In his brief, Appellant asserts that trial counsel could not have had a strategic

purpose for omitting the instructions. We disagree.

      At trial, not only did the State acknowledge that the evidence did not show

that Appellant had participated in the smash-and-grab robbery, Appellant’s trial

counsel also emphasized that the evidence did not show that Appellant had

participated in the robbery.   Trial counsel could have rationally believed that



                                         23
extraneous-offense instructions may have confused the jury, directing it to find that

Appellant had participated in the Ben Bridge robbery, thereby undermining

Appellant’s defense. We conclude that Appellant has not met his burden, under

the first Strickland prong, to demonstrate that his trial counsel’s failure to request

extraneous offenses instructions rendered his representation deficient.           See

Strickland, 466 U.S. at 687–89, 104 S. Ct. at 2064; see also Delgado v. State, 235
S.W.3d 244, 250 (Tex. Crim. App. 2007) (“[T]he decision of whether to request a

limiting instruction concerning the proper use of certain evidence, including

extraneous offenses, may be a matter of trial strategy”).

      5.     Failure to investigate to facts of case

      In his motion for new trial, Appellant asserted that his trial counsel was

deficient because he did not take steps to ensure that the State’s confidential

informant testified at trial. Appellant averred that, had the informant been called to

testify, “counsel could have impeached his credibility with his felony convictions

and inquired about any potential deals he had made with the State in exchange for

his cooperation with the State.” Appellant fails to recognize, however, that his trial

counsel cross-examined one of the investigating police officers regarding these

points. The police officer acknowledged that the informant had been convicted of

the offense of theft and sentenced to 30 years in prison. The officer also indicated




                                          24
that he was not aware that the informant had received any “consideration” for

cooperating in this case.

        Appellant also generally complained that trial counsel did not hire an

investigator to assist with his defense. He also pointed out that counsel “failed to

conduct an independent investigation by contacting the State’s witnesses. . . .

Instead, counsel relied on evidence provided to him by the State.”

        On appeal, Appellant expounds on his arguments. Appellant points out that,

in his counsel’s affidavit, offered in support of Appellant’s motion for new trial,

counsel “admits that he did not interview any of the State’s witnesses and only

relied on the State’s file.” Appellant acknowledges, however, that his counsel also

stated in his affidavit that he met with Appellant, while he was in custody.

Counsel also stated in his affidavit that he had met with the confidential informant

“a couple of times” while the informant was in county jail.            To refute this,

Appellant offered the jail visitation log in support of his motion for new trial. He

asserts that the visitor log indicates that trial counsel did not visit the informant in

jail.

        We agree that defense counsel “has a duty to make reasonable investigations

or to make a reasonable decision that makes particular investigations unnecessary.”

Strickland, 466 U.S. at 691, 104 S. Ct. 2066. Nevertheless, a claim for ineffective

assistance based on trial counsel’s general failure to investigate the facts of the



                                          25
case fails, absent a showing of what the investigation would have revealed that

reasonably could have changed the result of the case. Stokes v. State, 298 S.W.3d
428, 432 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d). In other words,

“[i]neffective assistance of counsel claims are not built on retrospective

speculation; they must be firmly founded in the record.” Bone v. State, 77 S.W.3d
828, 835 (Tex. Crim. App. 2002) (internal quotation marks omitted).

      In his motion for new trial, Appellant did not show that calling the informant

to testify, hiring an investigator, or conducting an independent investigation would

have changed the outcome of his trial. Nor does he make such a showing on

appeal.   To the contrary, Appellant acknowledges in his brief, “How an

investigation would have impacted the jury is, at this point, speculative.”

      We conclude that the trial court did not abuse its discretion in overruling

Appellant’s motion for new trial on the points relating to trial counsel’s alleged

failure to investigate. We further conclude that Appellant has not shown, on

appeal, by a preponderance of the evidence, that there is a reasonable probability

that the result of the trial would have been different had counsel engaged in the

acts of investigation Appellant points to on appeal. See Strickland, 466 U.S at 694,
104 S. Ct. at 2068.




                                         26
      6.     Cumulative Error

      Lastly, on appeal, Appellant asserts that “the cumulative effect of counsel’s

errors resulted in a constructive denial of effective assistance of counsel.” The

doctrine of cumulative error concerns performance of a harm analysis once

multiple errors have been established. See Chamberlain v. State, 998 S.W.2d 230,

238 (Tex. Crim. App. 1999). Having determined that the trial court did not abuse

its discretion in denying Appellant’s motion for new trial, and that Appellant has

otherwise failed to establish that his trial counsel rendered ineffective assistance of

counsel, we conclude that there can be no cumulative error or harm in this case.

See id. (concluding that non-errors in their cumulative effect cannot cause error);

see also Wyatt, 23 S.W.3d at 30 (rejecting appellant’s argument that cumulative

effect of errors at trial denied him right to fair trial when the Court had previously

rejected each of appellant’s individual arguments).

      We overrule Appellant’s sole issue on appeal.




                                          27
                                      Conclusion

      We affirm the judgment of the trial court.




                                                Laura Carter Higley
                                                Justice

Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           28